UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 3) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 4, 2004 Intelligent Communication Enterprise Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-10822 25-1229323 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 13 Spottiswoode Park Road Singapore (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 011-65 6324-0225 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Intelligent Communication Enterprise Corporation has discovered that an incorrect copy of the Second Amended Joint Plan of Reorganization was filed with the Company’s 8-K filed November 12, 2004.This amendment is being filed in order to file the correct copy of the Second Amended Joint Plan of Reorganization.The Plan is now of only historical interest, because the Company no longer retains any of the authority granted under the Plan and the corresponding Order of the United States Bankruptcy Court for the Western District of Pennsylvania. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS (a)Financial statements of business acquired: The financial statements required by this item will be filed by an amendment to this Form 8-K within 71 calendar days from the date hereof. (c)Exhibits: The following documents are being filed herewith by the Company as exhibits to this Current Report on Form 8-K: Exhibit Number* Title of Document Location 2 Plan of Acquisition, Reorganization, Arrangement, Liquidation, or Succession 2.01 Second Amended Joint Plan of Reorganization dated August 3, 2004; United States Bankruptcy Court for the Western District of Pennsylvania Attached Order Approving Joint Second Amended Plan of Reorganization dated October 14, 2004; United States Bankruptcy Court for the Western District of Pennsylvania Incorporated by reference from the Current Report on Form 8-K filed November 12, 2004 3 Articles of Incorporation and Bylaws Amended and Restated Articles of Incorporation of BICO, Inc., as filed with the Secretary of State of Pennsylvania Incorporated by reference from the Current Report on Form 8-K filed November 12, 2004 Certificate of Designation Series M Preferred Stock as filed with the Secretary of State of Pennsylvania Incorporated by reference from the Current Report on Form 8-K filed November 12, 2004 By-Laws of BICO, Inc. Amended and Restated Incorporated by reference from the Current Report on Form 8-K filed November 19, 2004 2 Exhibit Number* Title of Document Location 99 Miscellaneous Press release of BICO dated November 8, 2004 Incorporated by reference from the Current Report on Form 8-K filed November 12, 2004 * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION Registrant Date:November 19, 2010 By: /s/ Luther Jao Luther Jao, Chief Executive Officer 3
